 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   VERONICA RAGUDO,                                        Case No.: 18-cv-1172-GPC-MDD
12                                          Plaintiff,
                                                             ORDER ADOPTING REPORT AND
13   v.                                                      RECOMMENDATION
                                                             REMANDING TO THE ALJ
14   ANDREW M. SAUL, Commissioner of
     Social Security Administration,
15                                                           [ECF Nos. 12, 14, 16.]
                                      Defendant.
16
17
           On June 5, 2018, Plaintiff Veronica Ragudo (“Plaintiff”) filed an application
18
     seeking judicial review of the Commissioner of Social Security’s final decision denying
19
     Plaintiff’s applications for disability and disability insurance benefits. ECF No. 1. After
20
     careful consideration of Magistrate Judge Mitchell D. Dembin’s report and
21
     recommendation (“R&R”), the pleadings, the supporting documents, and the applicable
22
     law, the Court ADOPTS Judge Dembin’s R&R and REMANDS this matter for further
23
     analysis consistent with this order.
24
     I.    Background
25
           On May 7, 2014, Plaintiff filed an application for disability insurance benefits
26
     under Title II of the Social Security Act alleging a disability date of May 15, 2013.
27
     Administrative Record (“AR”) at 10. Plaintiff alleged disability based on degenerative
28

                                                         1
                                                                                      18-cv-1172-GPC-MDD
 1   disc disease as well as hypertension, diabetes mellitus, and obesity. AR at 12–13.
 2   Plaintiff’s claims were initially denied on June 18, 2014 and denied again upon
 3   reconsideration on September 24, 2014. AR at 79, 88.
 4         On June 24, 2015, Plaintiff filed a written request for an administrative hearing.
 5   AR at 105. On April 5, 2017, Plaintiff appeared with counsel and testified before
 6   Administrative Law Judge Keith Dietterle (“ALJ”). AR at 45–72.
 7         On August 11, 2017, the ALJ issued a decision denying Plaintiff’s claim for
 8   benefits. AR at 20. On August 18, 2017, Plaintiff sought review with the Appeals
 9   Council. AR at 149. On April 9, 2018, the ALJ’s decision became the final decision of
10   the Commissioner when the Appeals denied Plaintiff’s request for review. AR at 1–3.
11         On June 5, 2018, Plaintiff commenced the instant action seeking judicial review of
12   the Commissioner’s decision. ECF No. 1. On September 7, 2018, Defendant answered
13   and lodged the administrative record with the Court. ECF Nos. 9, 10. On October 29,
14   2018, Plaintiff moved for summary judgment. ECF No. 12. On November 26, 2018, the
15   Commissioner cross-moved for summary judgment and responded to Plaintiff’s motion.
16   ECF. Nos. 14, 15. No further responses or replies were filed on either motion. On August
17   19, 2019, the Magistrate Judge issued the R&R without objection. ECF No. 16.
18   II.   The ALJ Decision
19         The ALJ applied the five-step sequential framework to determine that Plaintiff did
20   not have a disability within the meaning of the Social Security Act from May 15, 2013
21   through the date of the ALJ’s decision. AR at 10–11. At step one, the ALJ found that
22   Plaintiff had not engaged in substantial gainful activity since May 15, 2013. AR at 12. At
23   step two, the ALJ found that Plaintiff had the following severe impairment: degenerative
24   disc disease. AR at 12. At step three, the ALJ found that Plaintiff did not have an
25   impairment or combination of impairments that met or medically equaled one of the
26   impairments listed in the Commissioner’s Listing of Impairments. See AR at 50 (citing
27   20 C.F.R. Part 404, Subpart P, App. 1 (20 C.F.R. 404.1520(d), 404.1525, and 404.1526)).
28

                                                  2
                                                                               18-cv-1172-GPC-MDD
 1          The ALJ further determined that Plaintiff had the residual functional capacity
 2   (“RFC”) to perform light work. AR at 14. Plaintiff could “sit six hours in an eight hour
 3   day; occasionally lift and/or carry twenty pounds, frequently lift and/or carry ten pounds;
 4   occasionally climb stairs, never climb ladders, scaffolds, ropes: occasionally balance,
 5   stoop, kneel, crouch, and crawl.” AR at 14. Plaintiff also “must avoid concentrated
 6   exposure to unprotected height and dangerous or fast moving machinery.” AR at 14.
 7          The ALJ then proceeded to step four of the sequential evaluation process, finding
 8   Plaintiff was unable to perform her past relevant work. AR at 18. At step five, the ALJ
 9   determined that Plaintiff could perform various jobs which exist in significant numbers in
10   the national economy. AR at 20. These include, for example, a vacuum dryer tender
11   (DOT Code 553.685-016), pressure tank operator (DOT code 523.385-010), and
12   fermenter operator (DOT code 559-685-070). AR at 20.
13   III.   Legal Standards
14   A.     Standard of Review of Magistrate Judge’s R&R
15          The district court’s duties in connection with an R&R of a magistrate judge are set
16   forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b). The district judge
17   must “make a de novo determination of those portions of the report . . . to which
18   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings
19   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). The district
20   court need not review de novo those portions of an R&R to which neither party objects.
21   See Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005); U.S. v. Reyna-Tapia, 328
22   F.3d 114, 1121–22 (9th Cir. 2003) (en banc). When no objections are filed, the Court
23   may assume the correctness of the magistrate judge’s findings of fact and decide the
24   motion on the applicable law. Campbell v. United States Dist. Court, 501 F.2d 196, 206
25   (9th Cir. 1974); Johnson v. Nelson, 142 F. Supp. 2d 1215, 1217 (S.D. Cal. 2001).
26          Because no objections have been filed, the Court assumes the correctness of
27   Magistrate Judge Dembin’s factual findings. See Campbell, 501 F.2d at 206.
28   B.     Standard of Review of the Commissioner’s Decision

                                                  3
                                                                               18-cv-1172-GPC-MDD
 1         A court “will disturb the denial of benefits only if the decision contains legal error
 2   or is not supported by substantial evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1038
 3   (9th Cir. 2008) (citations omitted). Substantial evidence is “such relevant evidence as a
 4   reasonable mind might accept as adequate to support a conclusion.” Id. (citations
 5   omitted). The “evidence must be more than a mere scintilla but not necessarily a
 6   preponderance.” Connett v. Barnhart, 340 F.3d 871, 873 (9th Cir. 2003) (citation
 7   omitted). The court will uphold an ALJ’s findings when the evidence is susceptible to
 8   more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.
 9   2005) (citing Andrews v. Shalala, 53 F.3d 1035, 1039–40 (9th Cir. 1995)). “When
10   evidence reasonably supports either confirming or reversing the ALJ’s decision, we may
11   not substitute our judgment for that of the ALJ.” Batson v. Comm’r of Soc. Sec. Admin.,
12   359 F.3d 1190, 1196 (9th Cir. 2004) (citing Tackett v. Apfel, 180 F.3d 1094, 1098 (9th
13   Cir. 1999)).
14         The court must consider the record as a whole, weighing both the evidence that
15   supports and detracts from the ALJ’s conclusions. Desrosiers v. Secretary of Health &
16   Human Servs., 846 F.2d 573, 576 (9th Cir. 1988). If the evidence is inconclusive,
17   “questions of credibility and resolution of conflicts in the testimony are functions solely
18   for the Secretary.” Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982) (quoting
19   Waters v. Gardner, 452 F.2d 855, 858 n.7 (9th Cir.1971)).
20   IV.   Analysis
21         For purposes of the Social Security Act, a claimant is disabled if she is unable “to
22   engage in any substantial gainful activity by reason of any medically determinable
23   physical or mental impairment which can be expected to result in death or which has
24   lasted or can be expected to last for a continuous period of not less than 12 months.” 42
25   U.S.C. § 423(d)(1)(A). The claimant carries the initial burden of proving disability. Id. at
26   § 423(d)(5); Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989).
27         Here, the ALJ found that Plaintiff was not disabled. AR at 20. Plaintiff challenges
28   that finding on two bases. First, Plaintiff argues that the ALJ erred in giving great weight

                                                   4
                                                                                18-cv-1172-GPC-MDD
 1   to the opinion of the consultative examiner (“CE”), Dr. Sabourin. See ECF No. 12 at 4–
 2   11. Second, Plaintiff argues that the ALJ failed to provide clear and convincing reasons to
 3   reject her subjective pain testimony. See ECF No. 12 at 11–14. Based on a review of the
 4   record, this Court finds that the ALJ’s reliance on Dr. Sabourin’s findings was not in
 5   error but that, nonetheless, the case must be remanded because the ALJ failed to provide
 6   clear and convincing reasons for rejecting Plaintiff’s pain testimony. See Garrison v.
 7   Colvin, 759 F.3d 995, 1015–16 (9th Cir. 2014).
 8   A.     Reliance on Dr. Sabourin’s Findings
 9          On July 12, 2016, Dr. Sabourin performed an orthopedic consultation on Plaintiff
10   to determine the extent of her injuries. AR at 531–47. Dr. Sabourin used “formal physical
11   examination procedures” and “observ[ed] the claimant’s movements and actions.” AR at
12   534. With respect to Plaintiff’s gait and mobility, Dr. Sabourin noted that she stood with
13   normal posture, could rise without difficulty, had no limp, could do toe to heel walking,
14   and lacked any tilt or list. AR at 535. While examining her cervical and lumbar spine, Dr.
15   Sabourin noted no palpable spasms, swelling, warmth or deformities, and only minor
16   reductions in Plaintiff’s range of motion (except as to her forward flexion). AR at 535.
17   Plaintiff tested negative during her supine and sitting straight-leg raise (“SLR”) 1 tests and
18   displayed normal motor strength. AR at 536.
19          Based on his observations, and on Plaintiff’s oral medical history, Dr. Sabourin
20   concluded that Plaintiff suffered from a “failed back syndrome after a series of four
21   surgeries on the lumbar spine over two years.” AR at 537. He diagnosed her with
22   degenerative disk disease, a history of post-surgery fluid leak, and a chronic cervical
23   spine strain and sprain. AR at 537. In light of her condition, Dr. Sabourin opined that
24
25
     1
26    SLR is a common test used to diagnose back pain. Though there are multiple variations, typically the
     patient lies on their back as the doctor “flexes the patient’s hip while maintaining the knee in extension.”
27   Alon Rabin, DPT, et al, The Sensitivity of the Seated Straight-Leg Raise Test Compared with the Supine
     Straight-Leg Raise Test in Patients Presenting with Magnetic Resonance Imaging Evidence of Lumbar
28   Nerve Root Compression, 88 ARCHIVES OF PHYSICAL MED. AND REHABILITATION 840, 840 (2007).

                                                          5
                                                                                            18-cv-1172-GPC-MDD
 1   Plaintiff could perform work in line with the “light work” category of the Social Security
 2   Administration’s (“SSA”) physical exertion requirements. See AR at 538; 20 CFR §
 3   404.1567(b).
 4         The ALJ placed “great weight” on Dr. Sabourin’s assessment. AR at 17. The ALJ
 5   noted that Dr. Sabourin understood the SSA’s disability programs and evidentiary
 6   requirements. AR at 17. The ALJ further noted that Dr. Sabourin’s opinion was
 7   “consisten[t] with the record as a whole” and that Dr. Sabourin had reviewed the case
 8   record and medical documents. AR at 17. Because Dr. Sabourin’s review of those
 9   documents was limited to the “medical source vendor question page,” AR at 537,
10   Plaintiff now claims that Dr. Sabourin’s assessment was “way off” and presented merely
11   “a limited one-time examination” inconsistent with the record. See ECF No. 12 at 5.
12   Plaintiff’s argument is unavailing.
13         As an initial matter, the Ninth Circuit’s decision in Tonapetyan v. Halter, 242 F.3d
14   1144, 1148 (9th Cir. 2001), supports a finding that the ALJ did not err by placing “great
15   weight” on Dr. Sabourin’s opinion. AR at 17. In Tonapetyan, the Ninth Circuit affirmed
16   the ALJ’s decision to disregard the testimony of a treating physician and an examining
17   physician in favor of the testimony of a second examining physician and a non-
18   examining medical expert. Tonapetyan, 242 F.3d at 1148. The Ninth Circuit found that
19   the ALJ had correctly relied on the notes from the second examining physician because
20   the doctor conducted “his own independent examination of Tonapetyan.” Id. at 1149.
21   Here, Dr. Sabourin’s independent medical assessment is analogous to that of the second
22   examining physician in Tonapetyan and thus qualifies as substantial evidence. Id. at
23   1149; Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984) (“to the extent that [a
24   physician’s] opinion rests on objective clinical tests, it must be viewed as substantial
25   evidence”).
26         In addition, the ALJ did not err because, even if Dr. Sabourin did not review
27   Plaintiff’s medical records, Dr. Sabourin’s assessment is “consisten[t] with the record as
28   a whole.” AR at 14–18; see Magallanes v. Bowen, 881 F.2d 747, 752 (9th Cir. 1989)

                                                   6
                                                                                18-cv-1172-GPC-MDD
 1   (noting that a physician’s opinion may constitute substantial evidence where it is
 2   consistent with the record as a whole).
 3         The ALJ laboriously synthesized Plaintiff’s lengthy medical history. Plaintiff has
 4   undergone four surgeries: a laminectomy in 2003, a fusion in May 2013, a fusion in
 5   November 2014, and a repair of a dural tear in December 2014. AR at 374–75, 379, 412–
 6   13, 415–17. Plaintiff’s 2013 surgery resulted from injuries sustained during a car crash
 7   where she was rear-ended at an estimated speed of 30 miles per hour. AR at 721. During
 8   her recovery, she has suffered various setbacks, including a fall that aggravated her
 9   injuries in 2013 and wound complications that led her to the emergency room in 2014.
10   AR at 365, 437. Plaintiff has consistently reported experiencing pain, which a doctor
11   once described as “chronic and intractable.” AR at 596.
12         However, the record tends to support the ALJ’s conclusion that Plaintiff’s “[p]ost-
13   surgical follow up notes show[] minimal objective findings [of a disability] in contrast to
14   [her] subjective complaints.” AR at 15–17. For example, the notes from Plaintiff’s post-
15   surgery treating physician, Dr. Nathan Miller, show that Plaintiff only tested positive for
16   pain during SLR tests in her initial visits. Compare AR at 596, 599, 602, 60) with AR at
17   570, 572, 575, 578, 581, 584, 587, 590, 592. Subsequent notes consistently described her
18   post-laminectomy syndrome as “stable,” her gait as “normal,” and her “toe standing” and
19   “squatting” as intact. AR at 570, 575, 577–78. She displayed, moreover, only limited
20   tenderness around her spine and weakness in her left heel during those consultations. AR
21   at 570, 575, 577–78. Plaintiff also reported some pain relief as a result of ongoing
22   physical therapy and aqua therapy. AR at 569, 589. The notes from Plaintiff’s treating
23   physical therapist, Dr. Imran Ahmed, also show that she had a “good” potential for
24   rehabilitation. AR at 655.
25         In addition to the opinion testimony, various medical scans taken in 2015 support
26   the ALJ’s conclusion. An x-ray of Plaintiff’s lumbosacral spine from April 2015, for
27   example, showed no evidence of hardware complications resulting from the surgeries.
28   AR at 1016. An x-ray of the lumbar spine taken in September 2015 produced comparable

                                                  7
                                                                               18-cv-1172-GPC-MDD
 1   results: “[s]table anterior posterior fusion L3-SI.” AR at 1000. Similarly, an x-ray of
 2   Plaintiff’s cervical spine, also from April 2015, found no abnormal signal within the
 3   spinal cord and no cord deformities despite some mild disc bulging. AR at 1014–15.
 4   Thus, though Plaintiff’s post-surgical record continues to show some medical problems,
 5   the ALJ’s conclusion that Plaintiff’s condition is stable and that she is “able to do a
 6   number of activities of Daily Living” is supported by substantial evidence. AR at 18.
 7          Plaintiff contends that the ALJ’s summary does not accurately capture the severity
 8   of her limitations. Plaintiff highlights some objective evidence of ongoing medical
 9   problems, such as a positive SLR test on November 17, 2013, moderate hip joint
10   degenerative changes observed during an MRI on April 4, 2015, and another positive
11   SLR test on May 20, 2016. AR at 363–64, 595, 1027. However, the weight of the
12   objective medical evidence, as summarized by the ALJ, contradicts Plaintiff’s argument.2
13          As Defendant notes, no doctor has opined a greater functional limitation than those
14   found by the ALJ. Rather, the other doctors’ opinions are consistent with the ALJ’s
15   findings. See 20 C.F.R. § 404.1527(c)(4) (SSA rule assigning greater weight to the
16   opinions of physicians which are consistent with the record as a whole). Dr. Mauro, for
17   example, reviewed Plaintiff’s application and concluded on June 18, 2014 that Plaintiff
18   could perform light work. AR at 73–81. Similarly, upon reconsideration, Dr. Phillips
19   concurred with Dr. Mauro on September 24, 2014 that Plaintiff was capable of
20   performing light work. AR at 81–90. Plaintiff, moreover, does not point to a medical
21   opinion in the record to contradict these assessments of her functional limitations. See
22   Champagne v. Colvin, 582 F. App’x 696, 697 (9th Cir. 2014) (rejecting assertion that
23
24
     2
25     In rendering this conclusion, the Court does not consider Plaintiff’s pain testimony because the ALJ
     has found Plaintiff to not be credible. See AR at 14; Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.
26   1982) (noting that district courts must defer to the ALJ’s credibility determinations). However, if the
     ALJ concludes that Plaintiff is credible following a more fulsome review of her testimony and
27   allegations on remand, see infra Part IV.B, the weight of the evidence may shift. See Tonapetyan, 242
     F.3d at 1148 (“If proceedings on remand lead to a change in the credibility determination, the medical
28   testimony concerning her physical impairments and exertional capacity will have to be reassessed”).

                                                         8
                                                                                          18-cv-1172-GPC-MDD
 1   ALJ improperly disregarded physicians’ opinions “because none of the treating providers
 2   gave an opinion regarding [claimant’s] functional limitations”).
 3         Lastly, Plaintiff cites to various cases for the proposition that a consultative
 4   examiner’s opinion (“CE”) cannot constitute substantial evidence where the CE does not
 5   review the patient’s medical records. See ECF No. 12 at 4; see also Bay v. Comm'r of
 6   Soc. Sec., No. 217CV01034TLNKJN, 2018 WL 4039975 at *4 (E.D. Cal. Aug. 22,
 7   2018); Turk v. Berryhill, No. 2:17-CV-00767 AC, 2018 WL 3363738, at *5 (E.D. Cal.
 8   July 10, 2018); Jackson v. Astrue, No. CIV S-10-2401 EFB, 2012 WL 639304, at *4
 9   (E.D. Cal. Feb. 24, 2012); Sloan v. Astrue, No. CV 8–07479–MAN, 2009 WL 5184426,
10   at *4 n.11 (C.D. Cal. Dec. 21, 2009).
11         These cases are inapposite. The respective district courts found that the CE’s
12   assessment, conducted without reading the medical history of the patient, lacked
13   substantial evidence where it was contradicted by other evidence in the record, including
14   the medical opinions of the treating physicians. Cf. Bay, 2018 WL 403997, at *4 (noting
15   CE’s opinion conflicted with Plaintiff’s long-term treating psychiatrist); Turk, 2018 WL
16   3363738, at *5 (noting CE’s opinion conflicted with the treating physician’s notes);
17   Jackson, 2012 WL 639304, at *4 (noting CE’s opinion conflicts with treating physician’s
18   opinion). Here, as noted, the medical opinions in the record consistently suggest Plaintiff
19   is capable of conducting light work. See AR at 73–81, 81–90, 531–47.
20         Consequently, in light of the foregoing reasons, this Court finds that the ALJ did
21   not err by placing great weight on Dr. Sabourin’s opinion even though he did not review
22   Plaintiff’s medical history before rendering a decision as to her capacity for work.
23   B. Reason for Rejecting Plaintiff’s Subjective Pain Testimony
24         In deciding whether to accept a claimant’s subjective pain or symptom testimony,
25   an ALJ must perform a two-step analysis. Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
26   1996). First, the ALJ must assess “whether the claimant has presented objective medical
27   evidence of an underlying impairment ‘which could reasonably be expected to produce
28   the pain or other symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th

                                                   9
                                                                                 18-cv-1172-GPC-MDD
 1   Cir. 2007) (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir.1991)). Second, if the
 2   first test is met and there is no evidence of malingering, “the ALJ can reject the
 3   claimant’s testimony about the severity of her symptoms only by offering specific, clear
 4   and convincing reasons for doing so.” Smolen, 80 F.3d at 1281.
 5         The ALJ determines “credibility, resolve[s] conflicts in the testimony, and
 6   resolve[s] ambiguities in the record.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d
 7   1090, 1098 (9th Cir. 2014). “General findings are insufficient; rather, the ALJ must
 8   identify what testimony is not credible and what evidence undermines the claimant’s
 9   complaints.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (quoting
10   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)). The decision “must contain
11   specific reasons for the finding on credibility, supported by the evidence in the case
12   record, and must be sufficiently specific to make clear to . . . any subsequent reviewers
13   the weight the adjudicator gave to the individual’s statements and the reasons for that
14   weight.” Id. (emphasis in original) (quotations omitted); see also Dodrill v. Shalala, 12
15   F.3d 915, 918 (9th Cir. 1993) (“[An ALJ] must state which pain testimony is not credible
16   and what evidence suggests the complaints are not credible.”). The ALJ must provide
17   “specific, cogent reasons for the disbelief” when it rejects the claimant’s complaints.
18   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (citations omitted); see also
19   Lester v Chater, 81 F.3d 821, 834 (9th Cir. 1995) (“General [credibility] findings are
20   insufficient; rather, the ALJ must identify what testimony is not credible and what
21   evidence undermines the claimant’s complaints.”).
22         While “an ALJ may not reject a claimant’s subjective complaints based solely on a
23   lack of medical evidence to fully corroborate the alleged severity of pain . . . it is a factor
24   that the ALJ can consider in his credibility analysis.” Burch v. Barnhart, 400 F.3d 676,
25   680 (9th Cir. 2005). The ALJ “[m]ay consider a range of factors in assessing credibility,
26   including (1)‘ordinary techniques of credibility evaluation, such as the claimant's
27   reputation for lying, prior inconsistent statements concerning the symptoms, and other
28   testimony by the claimant that appears less than candid; (2) unexplained or inadequately

                                                    10
                                                                                  18-cv-1172-GPC-MDD
 1   explained failure to seek treatment or to follow a prescribed course of treatment; and (3)
 2   the claimant’s daily activities.’” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014)
 3   (quoting Smolen, 80 F.3d at 1284).
 4         Here, the ALJ found that the record established “objective medical evidence of an
 5   underlying impairment ‘which could reasonably be expected to produce the pain or other
 6   symptoms alleged.’” Lingenfelter, 504 F.3d at 1036. Specifically, the ALJ found that “the
 7   claimant ha[d] been diagnosed by acceptable medical sources with [degenerative disk
 8   disease of the lumbar spine].” AR at 12. This meets the threshold required for step one.
 9         With respect to step two, the ALJ found Plaintiff’s testimony not credible for three
10   reasons. First, the ALJ concluded that Plaintiff’s statements were not consistent with the
11   medical evidence in the record. AR at 14. Second, the ALJ found that the record
12   contradicted Plaintiff’s testimony that she regularly used a cane to walk. AR at 18. Third,
13   the ALJ held that Plaintiff had “not shown a consistent restriction on her activities of
14   daily living which correspond[ed] to the alleged severity of her impairments.” AR at 18.
15         After summarizing Plaintiff’s medical history, the Magistrate Judge concluded that
16   the ALJ’s first reason – the disparity between the medical evidence and Plaintiff’s pain
17   testimony – was one “legally sufficient reason” upon which to base his credibility
18   determination. ECF No. 16 at 12. The Magistrate Judge then rejected the ALJ’s second
19   and third reasons, finding that (A) the ALJ omitted “significant testimony” as to
20   Plaintiff’s activities of daily living and that (B) Plaintiff’s use of a cane should not affect
21   her credibility. ECF No. 16 at 12–15. Then, acknowledging that the ALJ’s first reason
22   alone cannot support a finding that Plaintiff’s pain testimony was incredible, the
23   Magistrate Judge recommended remanding the case to the ALJ for further consideration
24   of Plaintiff’s credibility and her pain testimony. See ECF No. 16 at 14–15.
25         The Court agrees with Magistrate Judge Dembin and adopts these findings for the
26   following reasons. First, the SSA defines objective medical evidence as evidence of
27   “medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. §
28   404.1529(c)(2). In the context of Plaintiff’s case, this would include, among other

                                                    11
                                                                                   18-cv-1172-GPC-MDD
 1   evidence, the x-rays and physical examinations discussed above. As was noted, the
 2   medical opinions of Dr. Mauro, Dr. Phillips, and Dr. Sabourin consistently diverge from
 3   Plaintiff’s testimony about the severity of her symptoms. AR at 73–90, 531–47.
 4   Similarly, absent Plaintiff’s comments, the medical notes pertaining to Dr. Miller and Dr.
 5   Ahmed’s consultative sessions suggest Plaintiff’s condition was stable or improving. AR
 6   at 562–606, 655. The x-ray results also buttress the ALJ’s conclusion. AR at 1000, 1014–
 7   16. Thus, while there is some support for Plaintiff’s testimony in the record, the ALJ’s
 8   conclusion regarding the disparity between the objective medical evidence and Plaintiff’s
 9   pain testimony is not unreasonable.
10         As the Magistrate Judge notes, however, an ALJ may not reject a claimant’s pain
11   testimony merely because the testimony appears disproportionate to the medical
12   evidence. See Burch, 400 F.3d at 680 (“an ALJ may not reject a claimant’s subjective
13   complaints based solely on a lack of medical evidence to fully corroborate the alleged
14   severity of pain”); Light v. Social Security Administration, 119 F.3d 789, 792 (9th Cir.
15   1997) (“[A] finding that the claimant lacks credibility cannot be premised wholly on a
16   lack of medical support for the severity of his pain”); Social Security Ruling (SSR) 16–3p
17   (S.S.A. Oct. 25, 2017) (stating that SSA adjudicators should “not disregard an
18   individual’s statements about the intensity, persistence, and limiting effects of symptoms
19   solely because the objective medical evidence does not substantiate the degree of
20   impairment-related symptoms alleged by the individual”). Hence, to reject Plaintiff’s
21   testimony, the ALJ would have had to establish another clear and convincing reason.
22         Here, the ALJ failed to do so. First, Plaintiff’s use of an unprescribed cane is not a
23   convincing reason to discredit her testimony. The ALJ concluded that the medical records
24   repeatedly showed Plaintiff was not prescribed an assistive device. AR at 18, 402, 409.
25   Plaintiff, however, readily admitted this at the hearing, stating that “[the doctors] just –
26   they never prescribed it.” AR at 57. Plaintiff explained that she began using a cane before
27   her second surgery and now only walked without her cane for “short periods.” AR at 55–
28   57). Plaintiff further explained that the cane “helps” her when navigating the steps in her

                                                   12
                                                                                  18-cv-1172-GPC-MDD
 1   home because she has difficulty lifting her legs over them. AR at 57–58. Plaintiff shared
 2   that she had already fallen once following one of her surgeries, a fact that was
 3   corroborated by her treating physician’s notes on November 19, 2013. AR at 57, 365.
 4         Likewise, the ALJ’s reliance on some testimony pertaining to Plaintiff’s activities
 5   of daily living is not persuasive. In reaching the conclusion that Plaintiff did not show a
 6   “consistent restriction” between her testimony and activities of daily living, the ALJ
 7   noted that Plaintiff could “go out independently and c[ould] drive a car.” AR at 18, 534.
 8   The ALJ also cited some of Plaintiff’s testimony from the hearing, noting that she could
 9   do household chores, go grocery shopping, and lift light bags. AR at 18. Of the many
10   difficulties Plaintiff discussed at the hearing, the ALJ only cited to the fact that she
11   experienced difficulty bending, which affected her ability to bathe and dress. AR at 18.
12         With this description, the ALJ “mischaracterized [Plaintiff’s] testimony.” See
13   Garrison, 759 F.3d at 1016. For example, while the ALJ noted that Plaintiff could wash
14   dishes, the ALJ did not explain that she could only do so sparingly because standing over
15   the sink hurt her back. AR at 18, 58. Likewise, the ALJ considered Plaintiff’s capacity to
16   cook and drive without explaining that Plaintiff’s husband did “a lot of the cooking” and
17   almost all of the driving. AR at 18, 58, 66. The ALJ did not address Plaintiff’s testimony
18   that she only drove when her husband was unable to drive her to her medical
19   appointments and that, on those days, she was forced to not take her medicine so that she
20   can drive competently. AR at 18, 66–67. In addition, while the ALJ notes Plaintiff had
21   problems bathing and dressing, the ALJ’s opinion neither conveyed the level of difficulty
22   Plaintiff experienced nor noted that her husband had to help her with those tasks. AR at
23   18, 60–61. Plaintiff complained specifically that she experienced pain bending forward, a
24   fact seemingly confirmed by Dr. Sabourin’s examination, but absent from the ALJ’s
25   analysis. See AR at 18, 60–61, 535 (noting reduced forward flexion).
26         Furthermore, the ALJ did not mention other relevant testimony, including that
27   Plaintiff’s daughter-in-law regularly helped around the house, that Plaintiff experienced
28   difficulty sleeping, and that Plaintiff had trouble climbing stairs. AR at 18, 58–59, 68.

                                                   13
                                                                                  18-cv-1172-GPC-MDD
 1   The ALJ also did not consider that, though Plaintiff stated she could do some of these
 2   chores, she also said they only comprised a portion of her day. AR at 18, 60. Plaintiff
 3   testified that she had to rest daily, either in a reclining chair with her feet elevated, or by
 4   laying down in bed – specifically, on her right side – with a pillow between her legs. AR
 5   at 18, 60. The ALJ’s limited consideration of Plaintiff’s testimony renders this portion of
 6   his opinion unconvincing. See Reddick, 157 F.3d at 722 (recognizing claimant’s activities
 7   were not inconsistent with her illness as they were “sporadic and punctuated with rest”).
 8         Moreover, “the mere fact that a plaintiff has carried on certain daily activities, such
 9   as grocery shopping, driving a car, or limited walking for exercise, does not in any way
10   detract from her credibility as to her overall disability.” Vertigan v. Halter, 260 F.3d
11   1044, 1050 (9th Cir. 2001). The Ninth Circuit has “repeatedly warned that ALJs must be
12   especially cautious in concluding that daily activities are inconsistent with testimony
13   about pain, because impairments that would unquestionably preclude work and all the
14   pressures of a workplace environment will often be consistent with doing more than
15   merely resting in bed all day.” See Garrison, 759 F.3d at 1016 (collecting cases).
16         Here, Plaintiff’s strained efforts to cook or clean, as described in her testimony, are
17   not signs that she is without a disability. Rather, such efforts show that she endeavors to
18   live a normal life in spite of her injuries. Afterall, a person “does not need to be ‘utterly
19   incapacitated’ in order to be disabled.” Vertigan, 260 F.3d at 1050 (quoting Fair v.
20   Bowen, 885 F.2d 597, 603 (9th Cir.1989)).
21         Consequently, the Court concludes that the ALJ failed to provide specific, clear,
22   and convincing reasons for discrediting Plaintiff’s testimony regarding the severity of
23   symptoms. The ALJ based his adverse credibility determination on three conclusions: (1)
24   that Plaintiff’s allegations of pain and impairment were inconsistent with the medical
25   evidence; (2) that Plaintiff’s testimony regarding her cane was inconsistent with the
26   medical record; and (3) that Plaintiff’s specified daily activities were not consistent with
27   her alleged symptoms and limitations. Because this court finds that neither Plaintiff’s
28   cane-related testimony nor daily-activities testimony were inconsistent, and because a

                                                    14
                                                                                   18-cv-1172-GPC-MDD
 1   finding that a claimant lacks credibility cannot be based wholly on a lack of medical
 2   evidence corroborating the pain testimony, Light, 119 F.3d at 792, this Court DENIES
 3   Defendant’s motion for summary judgment and GRANTS Plaintiff’s motion for
 4   summary judgment in so far as Plaintiff sought a remand on this point.
 5   V.    Conclusion
 6         Based on the above, the Court ADOPTS the R&R and REMANDS this matter to
 7   the ALJ for further consideration consistent with this order. Plaintiff’s motion for
 8   summary judgment is GRANTED in so far as Plaintiff sought the case be remanded.
 9   Defendant’s motion for cross-motion for summary judgment is DENIED. The Clerk of
10   Court shall close the case.
11         IT IS SO ORDERED.
12
13   Dated: September 27, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  15
                                                                                18-cv-1172-GPC-MDD
